Title: From Benjamin Franklin to Madame Brillon, 12 December 1781
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt



  à Passy ce 12e Decre. 81
  No 4.

J’ai reçu vos deux Lettres charmantes, ma très chere fille, datées le 12 & le 26 Novre. à Nice. Je vous ai ecrite trois & je ne vois pas que vous en a reçu plus qu’une: cela me décourage un peu d’ecrire, jointe à la grande difficulté que je trouve de m’exprimer en François. Quand j’ai ecrit une longue Lettre, je ne l’aime pas; car en l’examinant je trouve qu’aulieu de faire des plaisanteries, j’ai fait des Sottises, & je ne sçais pas comment les corriger. J’ai communiqué vos Souvenirs à Made Helvetius & à ses Abbés, & a M. le Comte d’Estaing: il a rit de ce que vous avez dit des Dames. Il vous estime beaucoup, comme tous ceux qui ont le Bonheur de vous connoître. Quant à moi, si vous voulez de mes Nouvelles, j’ai toujours bon Appetit, je dors bien, je n’ai point de Goute, enfin je me porte trés bien, nos Affaires vont bien, & nous avons gagné une grande Victoire. Cependant je ne suis pas heureux, parceque Madame B. n’est pas plus à Passy. J’irai ce soir Mercredi chez Made le Veillard; je trouverai là d’autres de vos Amis & Amies qu’ont la meme Maladie: Nous tacherons de nous nous consoler, en parlant de l’Amelioration de votre Santé; mais c’est votre Retour seule qui peut nous revivifier. Je vous felicite de votre Courage, en faisant une Voyage de Mer de 4 Milles.Continuez d’en faire d’autres plus & plus longues. Avec le temps, peutetre, vous oserez hazarder cela d’Amerique, & je pourrai vous voler de M. Brillon, sans crainte de vous tuer de peur. Presentez a lui mes Compliments respectueuses, avec ceux de mon petit fils, qui aime avec moi toute la Famille. Je vous embrasse tous. Je prie Dieu de vous garder, & les Hirondelles de vous ramener.
